              Case 2:20-cv-01244-NJK Document 4 Filed 07/07/20 Page 1 of 2




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     TAMMY MICHELLE FRANCHIA,
 7                                                            Case No.: 2:20-cv-01244-NJK
            Plaintiff(s),
 8                                                                       ORDER
     v.
 9                                                                    (Docket No. 1)
     COMMISSIONER OF SOCIAL SECURITY,
10
            Defendant(s).
11
12         Plaintiff has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis,
13 Docket No. 1, and has submitted a complaint, Docket No. 1-1.
14 I.      In Forma Pauperis Application
15         Plaintiff filed an application to proceed in forma pauperis. Docket No. 1. The application
16 has sufficiently shown an inability to prepay fees and costs or give security for them. Accordingly,
17 the request to proceed in forma pauperis will be granted pursuant to § 1915(a). The Court will
18 now review Plaintiff’s complaint.
19 II.     Screening the Complaint
20         When a party seeks permission to pursue a civil case in forma papueris, courts will screen
21 the complaint pursuant to federal statute. See 28 U.S.C. § 1915(e). For social security appeals,
22 judges in this District have outlined some of the basic requirements for complaints to satisfy the
23 Court’s screening. First, the plaintiff must establish that administrative remedies were exhausted
24 pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced within sixty days after
25 notice of a final decision. Second, the complaint must indicate the judicial district in which the
26 plaintiff resides. Third, the complaint must state the nature of the plaintiff’s disability and when
27 the plaintiff claims to have become disabled. Fourth, the complaint must contain a plain, short,
28 and concise statement identifying the nature of the plaintiff’s disagreement with the determination

                                                    1
              Case 2:20-cv-01244-NJK Document 4 Filed 07/07/20 Page 2 of 2




 1 made by the Social Security Administration and show that the plaintiff is entitled to relief. See,
 2 e.g., Graves v. Colvin, 2015 WL 357121, *2 (D. Nev. Jan. 26, 2015) (collecting cases).
 3         The Court finds that Plaintiff does not plead all of these elements. She properly pleads the
 4 first, second, and fourth elements. However, she does not plead when she claims to have become
 5 disabled; her complaint provides only that, due to her impairments, she applied for Disability
 6 Insurance Benefits and Supplemental Security Income on August 17, 2016. Docket No. 1-1 at 2.
 7 Thus, Plaintiff’s complaint does not satisfy the Court’s screening.
 8 III.    Conclusion
 9         Accordingly, the Court hereby ORDERS as follows:
10         1. Plaintiff’s request to proceed in forma pauperis is GRANTED with the caveat that the
11             fees shall be paid if recovery is made. Docket No. 1. At this time, Plaintiff shall not
12             be required to prepay the filing fee.
13         2. Plaintiff may maintain this action to conclusion without the need for prepayment of any
14             additional fees or costs or the giving of a security therefor. The Order granting leave
15             to proceed in forma pauperis shall not extend to the issuance of subpoenas at
16             government expense.
17         3. The complaint is DISMISSED with leave to amend. Docket No. 1-1. Plaintiff will
18             have until July 21, 2020, to file an amended complaint, if she believes that the noted
19             deficiency can be corrected.
20         IT IS SO ORDERED.
21         Dated: July 7, 2020
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                       2
